Citation Nr: 1036310	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinea versicolor, 
fungal infection, dermatitis and tinea corporis/cruiris, claimed 
as chronic rash, including as due to exposure to herbicides.

2.  Entitlement to service connection for pulmonary 
histoplasmosis status post resection of histoplasmic nodule, 
right lung, claimed as a right lung disorder, including as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	David Huffman, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran's chronic rash is not related to service, nor may 
it be presumed to be so related.

2.  The Veteran's right lung disorder is not related to service, 
nor may it be presumed to be so related.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for chronic 
rash, including as due to exposure to herbicidal agents, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The criteria for a grant of service connection for a right 
lung disorder, including as due to exposure to herbicidal agents, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The 
regulations implementing VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  Indeed, in 
letters sent in May 2005 and May 2008, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as 
specifying the information and evidence to be submitted by him, 
the information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claim.  To the extent that any component of the 
notice was untimely, this was cured by the readjudication of the 
case, most recently in a March 2009 supplemental statement of the 
case.

VA also has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  For example, VCAA requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  As a diagnosis is not in issue 
and there is no evidence, to include consideration of the lay 
statements of record, that the Veteran's claimed disorders began 
in service, an examination is not necessary to adjudicate this 
claim.    

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  There is no indication that any 
pertinent evidence remains outstanding.

Merits of the Claims

The Veteran seeks service connection for a skin disorder, 
specifically a chronic rash, and a right lung disorder, including 
as due to exposure to herbicides.  Because the Veteran's claimed 
disorders are not among those presumed by law to be due to 
exposure to herbicides, and because there is otherwise no 
competent medical evidence suggestive of such a linkage, the 
preponderance of the evidence is against the claims, and the 
appeal will be denied.  This will be discussed in further detail 
below.

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for Veterans who served in Vietnam 
during a certain time period, certain diseases may be presumed to 
have resulted from exposure to certain herbicide agents, such as 
Agent Orange, and Veterans may be granted service connection on 
that basis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
Veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from exposure 
to certain herbicide agents, such as Agent Orange.  Furthermore, 
VA has determined that there is no positive association between 
exposure to herbicides and any other conditions for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice 68 Fed. Reg. 27,630- 
27,641 (2003). The Veteran served in Vietnam during the 
appropriate time period and it is therefore presumed that he was 
exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and soft-
tissue sarcomas. 38 C.F.R. § 3.309(e) (2009).

The list of diseases associated with exposure to certain 
herbicide agents does not include the Veteran's currently 
diagnosed disorders, tinea versicolor and pulmonary 
histoplasmosis.  See id.  Since the Veteran's disorders are 
outside the list of presumptive service-connected diseases as due 
to exposure to herbicides, the Veteran is not entitled to service 
connection through the presumptive provisions of 38 C.F.R. § 
3.309(e).

However, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to herbicide 
exposure with proof of direct causation.  Combee v. Brown, 34 F. 
3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this case, there are no reports or complaints of a chronic 
rash or a lung disorder in the Veteran's service treatment 
records.  In his November 1967 separation medical history report, 
the Veteran denied having, or ever having had skin disease.  The 
Veteran also denied any shortness of breath, chronic cough, pain 
in pressure in chest, or any other illness comparable to a lung 
disorder.  Upon examination, the Veteran's skin and lungs were 
clinically evaluated and found to be normal.  In this matter, 
continuity of symptoms has not been demonstrated, and there is no 
competent medical evidence indicating that any in-service 
symptoms are reflective of the current disorder. 	

The Veteran's post-service treatment records show a diagnosis of 
histoplasmosis and related surgery, as well as treatment for 
tinea versicolor.  None of the Veteran's medical records contain 
any suggestion that either of these disorders may be 
etiologically related to any incident of the Veteran's active 
duty service.  Furthermore, the Veteran has not offered a medical 
opinion that these disorders are so related.

The Board has also considered the Veteran's lay statements that 
his disorders are due to his period of service.  An analysis of 
lay evidence requires consideration of both the credibility and 
the competency of the lay witness.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also 38 C.F.R. § 3.159(a)(2).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Here, the Veteran denied any skin 
or lung disorders upon his separation from service.  Moreover, he 
has not expressly asserted a history of continuous skin and lung 
problems since discharge.  Furthermore, while the Veteran claimed 
his lung disorder as lung cancer in his April 2005 claim, the 
accompanying surgical report, dated in April 2002, found no 
malignancy.  

The Veteran's contention that his lung disorder is secondary to 
Agent Orange exposure is further undermined by a Medline Plus 
Medical Encyclopedia article in which it states that 
histoplasmosis is caused by a fungus found in the soil of the 
central and eastern United States (especially Mississippi and 
Ohio river valleys).  

In ascertaining the competency and probative value of lay 
evidence, recent decisions of the United States Court of Appeals 
for Veterans Claims (Court) have underscored the importance of 
determining whether a layperson is competent to identify the 
medical condition in question.  As a general matter, a 
layperson is not capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran has been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning 
rheumatic fever).  Moreover, the Board must consider the weight 
of the lay statement, particularly if such statement is a mere 
conclusory generalized lay statement.  See Waters v. Shinseki, 
601 F.3d 1274, 1278 (2010).  In assessing the competency and 
weight of lay statements, evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine, and the 
medical evidence does not support his claims.  

Accordingly, service connection for chronic rash or a right lung 
disorder is not warranted.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic rash, to include due to exposure 
to herbicides, is denied.

Service connection for a right lung disorder, to include due to 
exposure to herbicides, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


